day
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections

Claim 6 objected to because of the following informalities:  The claim recites “based on a reference signal” in lines 3-4 of the claim, which appears to be “based on the reference signal”.  Appropriate correction is required.

Claim 17 objected to because of the following informalities:  The claim recites “first surface of the TSD that is associated with the 3-D geometric object and the second” in line 30 of the claim, which appears to be “first surface of the TSD that is associated with the overlay and the second”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0091847, in view of Kumar et al. (US 2019/0042040).



Regarding claim 1, Chang discloses a touch sensor device (TSD) (see Figs. 3A-4A)  comprising:
a plurality of TSD electrodes associated with a surface of the TSD (see electrodes X1-XM and Y1-YN in Figs. 3A-3B); 
a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes (see 320 in Figs. 3A and 3B, including circuits 3211, 321N, 3221 and 322M), wherein, when enabled, a DSC of the plurality of DSCs is configured to service a TSD electrode and to generate a digital signal that is representative of a change of impedance of the TSD electrode (see Fig. 3A-4B; para[0030]-para[0031]; para[0034]-para[0040]; “the touch detecting controller 320 configures the touch rows X1-XM as the transmitting terminals to transmit a touch driving signal, and the touch detecting controller 320 also configures the touch columns Y1-YN as the receiving terminals to receive variations in electrical properties caused by the touch driving signal, thereby executing the mutual capacitor touch detection on the touch columns Y1-YN”; “Simultaneously, the touch detecting controller 320 weighs variations of the touch rows X1-XM in the electrical properties caused by the touch driving signal, and thereby executes the self-capacitor touch detection on the touch rows X1-XM”; “FIG. 4A illustrates a schematic diagram showing a part of a circuit of the touch control detecting apparatus according to the embodiment”; “FIG. 4B illustrates a waveform showing touch detecting actions of the touch control detecting apparatus”; “an analog-to-digital conversion (A/D) may be executed on the detecting voltages VOUTm and VOUTs, wherein an A/D circuit may be constructed in the touch detecting and controlling circuit”).
However, Chang does not appear to expressly disclose an overlay that includes one or more marker electrodes also being associated with a region of the surface of the TSD; the change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes; memory that stores operational instructions; and one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: determine the region of the surface of the TSD that is associated with the overlay based on the digital signal; enable user interaction sensing functionality of the TSD within the region of the surface of the TSD that is associated with the overlay; and disable user interaction sensing functionality of the TSD outside of the region of the surface of the TSD that is associated with the overlay.
Kumar discloses an overlay that includes one or more marker electrodes also being associated with a region of a surface of a touch sensor device (TSD) (para[0018]-para[0022]; see overlay 106 in Figs. 1 and 3-4, including 304, 306 and 308 “embodied as any material capable of indicating a contact or "touch" on the touch screen display 104 and fulfilling the functions described herein, such as metal, conductive rubber, conductive foam, etc.”; “index dots 304 may indicate to the compute device 102 the area of the touch screen display 104 to be used by the input overlay device 106”, “top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge”; “marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106”); a change of impedance of a TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes (para[0018]-para[0022]; para[0025]; para[0029]; “When the input overlay device 106 is placed on the touch screen display 104, the index dots 304, the top edge markers 306, and the marker dots 308 are in contact with the touch screen display 104 in a way that triggers a touch on the touch screen display 104 for each dot or marker”, by causing a change of impedance of the capacitive touch screen 104); memory that stores operational instructions (see memory 504 and data storage 508 in Fig. 5; para[0027]-para[0028]; para[0030]); and one or more processing modules operably coupled to drive-sense circuits (DSCs) and the memory (see 502 in Fig. 5-6; para[0027]-para[0029]; para[0033]), wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: determine the region of the surface of the TSD that is associated with the overlay based on a digital signal (para[0021]; para[0027]-para[0029]; para[0033]-para[0037]; see overlay determiner 602 executed by the processor 502 to determine “if the input overlay device 106 is present and determine the parameters of the input overlay device 106 in response to the determination that the input overlay device 106 being present”; e.g. "the marker dots 308 may indicate input overlay device parameters by encoding the input overlay device parameters in the bit pattern represented by the marker dots 308”; “For example…, there may be 32 possible marker dots 308, and the presence of a marker dot 308 in a particular position can represent a “1” and the absence of a marker dot 308 can represent a “0””; “The 32-bit string that the marker dots 308 represent can be used to look up input overlay device parameters in the overlay configuration database 612”; “The overlay parameters of the input overlay device 106 may include… the area of the touch screen display 104 to be used by the input overlay device 106”); enable user interaction sensing functionality of the TSD within the region of the surface of the TSD that is associated with the overlay (see Figs. 1 and 8; para[0038]; para[0058]-para[0059]; para[0061]; see steps 728, 730 and 738 in Fig. 8; “In block 730, the compute device 102 determines whether the touch is located outside the area reserved for the input overlay device 106”; “If the touch or hover is located inside the input overlay device 106 area, the method proceeds to block 738, in which an input is determined based on the touch”); and disable user interaction sensing functionality of the TSD outside of the region of the surface of the TSD that is associated with the overlay (see Figs. 1 and 8; para[0038]; para[0058]-para[0060]; see steps 728, 730, 732 and 736 in Fig. 8; “the input overlay device parameters may indicate that input from certain portions of the touch screen display 104 should be ignored”; “For example, a user might rest his hands below the input overlay device 106 and in contact with the touch screen display 104, and the input overlay device parameters may indicate that such contact should be ignored”; “In block 730, the compute device 102 determines whether the touch is located outside the area reserved for the input overlay device 106”; “If the touch or hover is located outside the input overlay device area, the method 700 advances to block 732”; “If the touch or hover is not located in another reserved area, then method 700 advances to block 736, in which the compute device 102 ignores the touch or hover and moves back to block 724”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Chang’s invention, with the teachings in Kumar’s invention, for the advantage of providing users with the option of a satisfying feeling of pressing a key, haptic feedback, raised features, and the ability to rest their fingers on keys when using touch screen devices, with enhanced accuracy and versatility (para[0002]).

Regarding claim 5, Chang and Kumar disclose all the claim limitations as applied above (see claim 1). In addition, Chang discloses when enabled, another DSC of the plurality of DSCs is configured to service another TSD electrode and to generate another digital signal that is representative of a change of impedance of another TSD electrode (see Fig. 3A-4B; para[0030]-para[0031]; para[0034]-para[0040]; see 320 in Figs. 3A and 3B, including circuits 3211, 321N, 3221 and 322M; “the touch detecting controller 320 configures the touch rows X1-XM as the transmitting terminals to transmit a touch driving signal, and the touch detecting controller 320 also configures the touch columns Y1-YN as the receiving terminals to receive variations in electrical properties caused by the touch driving signal, thereby executing the mutual capacitor touch detection on the touch columns Y1-YN”; “Simultaneously, the touch detecting controller 320 weighs variations of the touch rows X1-XM in the electrical properties caused by the touch driving signal, and thereby executes the self-capacitor touch detection on the touch rows X1-XM”; “FIG. 4A illustrates a schematic diagram showing a part of a circuit of the touch control detecting apparatus according to the embodiment”; “FIG. 4B illustrates a waveform showing touch detecting actions of the touch control detecting apparatus”; “an analog-to-digital conversion (A/D) may be executed on the detecting voltages VOUTm and VOUTs, wherein an A/D circuit may be constructed in the touch detecting and controlling circuit”)
In addition, Kumar discloses a 3-D geometric object that includes another one or more marker electrodes also being associated with another region of the surface of the TSD (para[0018]-para[0022]; see overlay 106 also as the claimed 3-D geometric object in Figs. 1 and 3-4, including multiple markers 304, 306 and 308 “embodied as any material capable of indicating a contact or "touch" on the touch screen display 104 and fulfilling the functions described herein, such as metal, conductive rubber, conductive foam, etc.”; “index dots 304 may indicate to the compute device 102 the area of the touch screen display 104 to be used by the input overlay device 106”, “top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge”; “marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106”); a change of impedance of another TSD electrode caused by capacitive coupling between the another TSD electrode and the another one or more marker electrodes (para[0018]-para[0022]; para[0025]; para[0029]; “When the input overlay device 106 is placed on the touch screen display 104, the index dots 304, the top edge markers 306, and the marker dots 308 are in contact with the touch screen display 104 in a way that triggers a touch on the touch screen display 104 for each dot or marker”, by causing a change of impedance of the capacitive touch screen 104); and when enabled, the one or more processing modules is configured to execute the operational instructions to:  determine the another region of the surface of the TSD that is associated with the 3-D object based on the another digital signal (para[0021]; para[0027]-para[0029]; para[0033]-para[0037]; see overlay determiner 602 executed by the processor 502 to determine “if the input overlay device 106 is present and determine the parameters of the input overlay device 106 in response to the determination that the input overlay device 106 being present”, the overlay device 106 also as the claimed 3-D geometric object, and the another region corresponding to another of the digital signals of the another markers; e.g. "the marker dots 308 may indicate input overlay device parameters by encoding the input overlay device parameters in the bit pattern represented by the marker dots 308”; “For example…, there may be 32 possible marker dots 308, and the presence of a marker dot 308 in a particular position can represent a “1” and the absence of a marker dot 308 can represent a “0””; “The 32-bit string that the marker dots 308 represent can be used to look up input overlay device parameters in the overlay configuration database 612”; “The overlay parameters of the input overlay device 106 may include… the area of the touch screen display 104 to be used by the input overlay device 106”); and enable user interaction sensing functionality of the TSD within the another region of the surface of the TSD that is associated with the 3-D geometric object (see Figs. 1 and 8; para[0038]; para[0058]-para[0059]; para[0061]; see steps 728, 730 and 738 in Fig. 8; “In block 730, the compute device 102 determines whether the touch is located outside the area reserved for the input overlay device 106”, the overlay device 106 also as the claimed 3-D geometric object; “If the touch or hover is located inside the input overlay device 106 area, the method proceeds to block 738, in which an input is determined based on the touch”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a 3-D geometric object that includes another one or more marker electrodes also being associated with another region of the surface of the TSD; the change of impedance of another TSD electrode caused by capacitive coupling between the another TSD electrode and the another one or more marker electrodes; and when enabled, the one or more processing modules is configured to execute the operational instructions to:  determine the another region of the surface of the TSD that is associated with the 3-D object based on the another digital signal; and 
enable user interaction sensing functionality of the TSD within the another region of the surface of the TSD that is associated with the 3-D geometric object, as also taught by Kumar, for the advantage of providing users with the option of a satisfying feeling of pressing a key, haptic feedback, raised features, and the ability to rest their fingers on keys when using touch screen devices, as provided by 3-D geometric objects, with enhanced accuracy and versatility (para[0002]).

Regarding claim 6, Chang and Kumar disclose all the claim limitations as applied above (see claim 1). In addition, Chang discloses when enabled, the DSC of the plurality of DSCs is configured to: receive a reference signal and to generate a TSD electrode signal based on a reference signal (see Fig. 3A-4A; para[0030]-para[0031]; para[0034]-para[0039]); and provide the TSD electrode signal to the TSD electrode of the plurality of TSD electrodes to service the TSD electrode and simultaneously to sense a change of the TSD electrode signal based on the change of impedance of the TSD electrode (see Fig. 3A-4A; para[0030]-para[0031]; para[0034]-para[0039]; “the touch detecting controller 320 configures the touch rows X1-XM as the transmitting terminals to transmit a touch driving signal, and the touch detecting controller 320 also configures the touch columns Y1-YN as the receiving terminals to receive variations in electrical properties caused by the touch driving signal, thereby executing the mutual capacitor touch detection on the touch columns Y1-YN”; “Simultaneously, the touch detecting controller 320 weighs variations of the touch rows X1-XM in the electrical properties caused by the touch driving signal, and thereby executes the self-capacitor touch detection on the touch rows X1-XM”). 
In addition, Kumar discloses sensing a change of a TSD electrode signal based on the change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes (para[0018]-para[0022]; para[0025]; para[0029]; “When the input overlay device 106 is placed on the touch screen display 104, the index dots 304, the top edge markers 306, and the marker dots 308 are in contact with the touch screen display 104 in a way that triggers a touch on the touch screen display 104 for each dot or marker”, due to a change of impedance of the capacitive touch screen 104, that causes a change of a corresponding electrode signal in the capacitive touch screen 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have sensing a change of a TSD electrode signal based on the change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes, as also taught by Kumar, for the advantage of providing users with the option of a device with satisfying feeling of pressing a key, haptic feedback, raised features, and the ability to rest their fingers on keys when using touch screen devices, with enhanced accuracy and versatility (para[0002]).

Regarding claim 7, Chang and Kumar disclose all the claim limitations as applied above (see claim 6). In addition, Chang discloses the DSC of the plurality of DSCs further comprises: a power source circuit operably coupled via a single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component (para[0034]-para[0035]; see Fig. 4A; “In FIG. 4A, analog front-end circuits 410 and 420 are respectively disposed in different touch detecting and controlling circuits”; “Moreover, the analog front-end circuit 410 is coupled, for example, to a touch column that serves as the transmitting terminal, wherein the analog front-end circuit 410 and the touch column are coupled to a transmitting end TXE”; “In FIG. 4A, the transmitting end TXE and the receiving end RXE have a mutual capacitor CM, and there is a self-capacitor CTX between the transmitting end TXE and a ground end GND and a self-capacitor capacitor CRX between the receiving end RXE and the ground end GND”); and a power source change detection circuit operably coupled to the power source circuit (see 320 in Figs. 3A and 3B, including circuits 3211, 321N, 3221 and 322M, and analog front-end circuits 410 and 420 respectively disposed in different touch detecting and controlling circuits in Fig. 4A), wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode (see Fig. 3A-4B; para[0030]-para[0031]; para[0034]-para[0040]; “the touch detecting controller 320 configures the touch rows X1-XM as the transmitting terminals to transmit a touch driving signal, and the touch detecting controller 320 also configures the touch columns Y1-YN as the receiving terminals to receive variations in electrical properties caused by the touch driving signal, thereby executing the mutual capacitor touch detection on the touch columns Y1-YN”; “Simultaneously, the touch detecting controller 320 weighs variations of the touch rows X1-XM in the electrical properties caused by the touch driving signal, and thereby executes the self-capacitor touch detection on the touch rows X1-XM”; “FIG. 4A illustrates a schematic diagram showing a part of a circuit of the touch control detecting apparatus according to the embodiment”; “FIG. 4B illustrates a waveform showing touch detecting actions of the touch control detecting apparatus”); and generate the digital signal that is representative of the change of impedance of the TSD electrode (see Fig. 3A-4B; para[0030]-para[0031]; para[0034]-para[0040]; “an analog-to-digital conversion (A/D) may be executed on the detecting voltages VOUTm and VOUTs, wherein an A/D circuit may be constructed in the touch detecting and controlling circuit”).

Regarding claim 8, Chang and Kumar disclose all the claim limitations as applied above (see claim 7). In addition, Chang discloses the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode (para[0031]; para[0034]-para[0038]; see Figs. 3A-4B; “the touch driving signal is a signal that enables the variations in the electrical properties at the terminal coupled by the touch rows X1-XM to the touch detecting controller 320”; “In FIG. 4A, analog front-end circuits 410 and 420 are respectively disposed in different touch detecting and controlling circuits”; “Moreover, the analog front-end circuit 410 is coupled, for example, to a touch column that serves as the transmitting terminal, wherein the analog front-end circuit 410 and the touch column are coupled to a transmitting end TXE”; “In FIG. 4A, the transmitting end TXE and the receiving end RXE have a mutual capacitor CM, and there is a self-capacitor CTX between the transmitting end TXE and a ground end GND and a self-capacitor capacitor CRX between the receiving end RXE and the ground end GND”); and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference (para[0030]-para[0031]; para[0034]-para[0040]; see 320 in Figs. 3A and 3B, including circuits 3211, 321N, 3221 and 322M, and analog front-end circuits 410 and 420 respectively disposed in different touch detecting and controlling circuits in Fig. 4A; “In FIG. 4A,… there is a self-capacitor CTX between the transmitting end TXE and a ground end GND and a self-capacitor capacitor CRX between the receiving end RXE and the ground end GND”; “the analogue front-end circuit 410 generates a detecting voltage VOUTs according to the variations in the detecting voltage VTX and generates the self-capacitor touch detecting result according to whether a voltage value of the detecting voltage VOUTs at a sampling point SP1 exceeds a predetermined threshold”); and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal (see Fig. 3A-4B; para[0030]-para[0031]; para[0034]-para[0040]; e.g. “the touch detecting controller 320 weighs variations of the touch rows X1-XM in the electrical properties caused by the touch driving signal, and thereby executes the self-capacitor touch detection on the touch rows X1-XM”; “FIG. 4A illustrates a schematic diagram showing a part of a circuit of the touch control detecting apparatus according to the embodiment”; “FIG. 4B illustrates a waveform showing touch detecting actions of the touch control detecting apparatus”; “the analogue front-end circuit 410 is able to execute the self-capacitor touch detection on the touch column according to the changes in the voltage VTX, so as to obtain a self-capacitor detecting result”; “the analogue front-end circuit 410 generates a detecting voltage VOUTs according to the variations in the detecting voltage VTX and generates the self-capacitor touch detecting result according to whether a voltage value of the detecting voltage VOUTs at a sampling point SP1 exceeds a predetermined threshold”).

Regarding claim 9, Chang and Kumar disclose all the claim limitations as applied above (see claim 6). In addition, the combination discloses, that when enabled, the one or more processing modules (502 in Fig. 5-6 of Kumar) is configured to execute the operational instructions to generate the reference signal and to provide the reference signal to the DSC (see Fig. 3A-4A of Chang; para[0030]-para[0031]; para[0034]-para[0039]; “the touch detecting controller 320 configures the touch rows X1-XM as the transmitting terminals to transmit a touch driving signal”, and “configures the touch columns Y1-YN as the receiving terminals to receive variations in electrical properties caused by the touch driving signal”).

Regarding claim 11, Chang and Kumar disclose all the claim limitations as applied above (see claim 1). In addition, Kumar discloses, when enabled, the one or more processing modules is configured to execute the operational instructions to process the digital signal generated by the DSC of the plurality of DSCs to determine one or more characteristics of the overlay that is associated with the region of the surface of the TSD (para[0021]; para[0036]-para[0037]; para[0053]; e.g. “illustrative marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as… the area used by the input overlay device 106, and/or other parameters of the input overlay device 106”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have when enabled, the one or more processing modules is configured to execute the operational instructions to process the digital signal generated by the DSC of the plurality of DSCs to determine one or more characteristics of the overlay that is associated with the region of the surface of the TSD, as also taught by Kumar, for the advantage of identifying the overlay and appropriately loading software to transform the touches on the touch screen according to the overlay (para[0039]).

Regarding claim 12, Chang and Kumar disclose all the claim limitations as applied above (see claim 11). In addition, Kumar discloses the one or more characteristics of the overlay includes one or more of: an outline of the overlay (para[0021]; para[0037]); locations of keys of the overlay (para[0021]; para[0037]); a location of the overlay on the surface of the TSD (para[0021]; para[0037]); location of the one or more marker electrodes within the at least a portion of the surface of the TSD (para[0021]; para[0037]); a pattern of the one or more marker electrodes (para[0021]; para[0037]); a function of the overlay (para[0021]; para[0037]); a type of the overlay (para[0021]; para[0037]); or an orientation of the overlay (para[0021]; para[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the one or more characteristics of the overlay includes one or more of: an outline of the overlay; locations of keys of the overlay; a location of the overlay on the surface of the TSD; location of the one or more marker electrodes within the at least a portion of the surface of the TSD; a pattern of the one or more marker electrodes; a function of the overlay; a type of the overlay; or an orientation of the overlay, for the advantage of accurately identifying the overlay and appropriately loading software to transform the touches on the touch screen according to the overlay (para[0039]).

Regarding claim 13, Chang and Kumar disclose all the claim limitations as applied above (see claim 1). In addition, Kumar discloses the TSD is a portable device that includes an internal power source (see e.g. laptop computer in Fig. 1 (or a tablet computer, or a notebook compute), which clearly includes an internal power source; para[0004]; para[0008]; para[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the TSD is a portable device that includes an internal power source, as also taught by Kumar, for the advantage of using a convenient device that includes touch screens (para[0001]; para[0027]).

Regarding claim 14, Chang and Kumar disclose all the claim limitations as applied above (see claim 1). In addition, Chang discloses the plurality of TSD electrodes includes a first subset of the plurality of TSD electrodes aligned in a first direction and a second subset of the plurality of TSD electrodes that are separated from the first subset of the plurality of TSD electrodes by a dielectric material and are aligned in a second direction (para[0029]; para[0038]; see in Figs. 3A-3B “the touch rows X1-XM and the touch columns Y1-YN of the touch panel 310”, clearly with a dielectric material in between, represented e.g. by the mutual capacitor CM in Fig. 4A).

Regarding claim 15, Chang and Kumar disclose all the claim limitations as applied above (see claim 1). In addition, Chang discloses the TSD includes multiple sections (see multiple sections of touch panel 310 in Figs. 3A-3B); the TSD has a first shape when the multiple sections are implemented within a first configuration (see the touch panel 310 in Figs. 3A-3B which clearly has a certain shape under certain configuration(s), based on the broadest reasonable interpretation of the claimed limitations); and the TSD has a second shape when the multiple sections are implemented within a second configuration (see the touch panel 310 in Figs. 3A-3B which clearly has a certain shape under certain configuration(s), based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 16, Chang and Kumar disclose all the claim limitations as applied above (see claim 1). Even though Chang and Kumar do not appear to expressly disclose the surface of the TSD includes at least one of a non-flat surface or curved surface, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, since the applicant has not disclosed that this solves any stated problem or is for any particular purpose and it appears that the invention would perfume equally well with any desired pattern/shape and thus, with the surface in the combination of Chang and Kumar (see Fig. 27 and para[0255]-para[0261] of the Specification).

Regarding claim 17, Chang discloses a touch sensor device (TSD) (see Figs. 3A-4A)  comprising:
a plurality of TSD electrodes associated with a surface of the TSD (see electrodes X1-XM and Y1-YN in Figs. 3A-3B);
a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes (see 320 in Figs. 3A and 3B, including circuits 3211, 321N, 3221 and 322M), wherein:
when enabled, a first DSC of the plurality of DSCs is configured to service a first TSD electrode and to generate a first digital signal that is representative of a change of impedance of the first TSD electrode (see Fig. 3A-4B; para[0030]-para[0031]; para[0034]-para[0040]; see in Fig. 3B any of circuits 3211, 321N, 3221 and 322M included in 320; “the touch detecting controller 320 configures the touch rows X1-XM as the transmitting terminals to transmit a touch driving signal, and the touch detecting controller 320 also configures the touch columns Y1-YN as the receiving terminals to receive variations in electrical properties caused by the touch driving signal, thereby executing the mutual capacitor touch detection on the touch columns Y1-YN”; “Simultaneously, the touch detecting controller 320 weighs variations of the touch rows X1-XM in the electrical properties caused by the touch driving signal, and thereby executes the self-capacitor touch detection on the touch rows X1-XM”; “FIG. 4A illustrates a schematic diagram showing a part of a circuit of the touch control detecting apparatus according to the embodiment”; “FIG. 4B illustrates a waveform showing touch detecting actions of the touch control detecting apparatus”; “an analog-to-digital conversion (A/D) may be executed on the detecting voltages VOUTm and VOUTs, wherein an A/D circuit may be constructed in the touch detecting and controlling circuit”);
when enabled, a second DSC of the plurality of DSCs is configured to service a second TSD electrode and to generate a second digital signal that is representative of a change of impedance of the second TSD electrode (see Fig. 3A-4B; para[0030]-para[0031]; para[0034]-para[0040]; see in Fig. 3B any of circuits 3211, 321N, 3221 and 322M included in 320; “the touch detecting controller 320 configures the touch rows X1-XM as the transmitting terminals to transmit a touch driving signal, and the touch detecting controller 320 also configures the touch columns Y1-YN as the receiving terminals to receive variations in electrical properties caused by the touch driving signal, thereby executing the mutual capacitor touch detection on the touch columns Y1-YN”; “Simultaneously, the touch detecting controller 320 weighs variations of the touch rows X1-XM in the electrical properties caused by the touch driving signal, and thereby executes the self-capacitor touch detection on the touch rows X1-XM”; “FIG. 4A illustrates a schematic diagram showing a part of a circuit of the touch control detecting apparatus according to the embodiment”; “FIG. 4B illustrates a waveform showing touch detecting actions of the touch control detecting apparatus”; “an analog-to-digital conversion (A/D) may be executed on the detecting voltages VOUTm and VOUTs, wherein an A/D circuit may be constructed in the touch detecting and controlling circuit”);
	However, Chang does not appear o expressly disclose an overlay that includes a first one or more marker electrodes also being associated with a first region of the surface of the TSD, and wherein a 3-D geometric object that includes a second one or more marker electrodes also being associated with a second region of the surface of the TSD; the change of impedance of the first TSD electrode caused by capacitive coupling between the first TSD electrode and the first one or more marker electrodes; the change of impedance of the second TSD electrode caused by capacitive coupling between the second TSD electrode and the first one or more marker electrodes; memory that stores operational instructions; and one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: determine the first region of the surface of the TSD that is associated with the overlay based on the first digital signal; determine the second region of the surface of the TSD that is associated with the 3-D object based on the second digital signal; and enable user interaction sensing functionality of the TSD within the first region of the surface of the TSD that is associated with the overlay; and enable user interaction sensing functionality of the TSD within the second region of the surface of the TSD that is associated with the 3-D geometric object; and disable user interaction functionality of the TSD outside of the region of the first surface of the TSD that is associated with the 3-D geometric object and the second region of the surface of the TSD that is associated with the 3-D geometric object. 
Kumar discloses an overlay that includes a first one or more marker electrodes also being associated with a first region of a surface of a touch sensor device (TSD) (para[0018]-para[0022]; see overlay 106 in Figs. 1 and 3-4, including 304, 306 and 308 “embodied as any material capable of indicating a contact or "touch" on the touch screen display 104 and fulfilling the functions described herein, such as metal, conductive rubber, conductive foam, etc.”; “index dots 304 may indicate to the compute device 102 the area of the touch screen display 104 to be used by the input overlay device 106”, “top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge”; “marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106”), and wherein a 3-D geometric object that includes a second one or more marker electrodes also being associated with a second region of the surface of the TSD (para[0018]-para[0022]; see overlay 106 also as the claimed 3-D geometric object in Figs. 1 and 3-4, including multiple markers 304, 306 and 308 “embodied as any material capable of indicating a contact or "touch" on the touch screen display 104 and fulfilling the functions described herein, such as metal, conductive rubber, conductive foam, etc.”; “index dots 304 may indicate to the compute device 102 the area of the touch screen display 104 to be used by the input overlay device 106”, “top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge”; “marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106”); a change of impedance of a first TSD electrode caused by capacitive coupling between the first TSD electrode and the first one or more marker electrodes (para[0018]-para[0022]; para[0025]; para[0029]; “When the input overlay device 106 is placed on the touch screen display 104, the index dots 304, the top edge markers 306, and the marker dots 308 are in contact with the touch screen display 104 in a way that triggers a touch on the touch screen display 104 for each dot or marker”, by causing a change of impedance of the capacitive touch screen 104); a change of impedance of a second TSD electrode caused by capacitive coupling between the second TSD electrode and the first one or more marker electrodes (para[0018]-para[0022]; para[0025]; para[0029]; “When the input overlay device 106 is placed on the touch screen display 104, the index dots 304, the top edge markers 306, and the marker dots 308 are in contact with the touch screen display 104 in a way that triggers a touch on the touch screen display 104 for each dot or marker”, by causing a change of impedance of the capacitive touch screen 104); memory that stores operational instructions (see memory 504 and data storage 508 in Fig. 5; para[0027]-para[0028]; para[0030]); and one or more processing modules operably coupled to the plurality of DSCs and the memory (see 502 in Fig. 5-6; para[0027]-para[0029]; para[0033]), wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: determine the first region of the surface of the TSD that is associated with the overlay based on a first digital signal (para[0021]; para[0027]-para[0029]; para[0033]-para[0037]; see overlay determiner 602 executed by the processor 502 to determine “if the input overlay device 106 is present and determine the parameters of the input overlay device 106 in response to the determination that the input overlay device 106 being present”; e.g. "the marker dots 308 may indicate input overlay device parameters by encoding the input overlay device parameters in the bit pattern represented by the marker dots 308”; “For example…, there may be 32 possible marker dots 308, and the presence of a marker dot 308 in a particular position can represent a “1” and the absence of a marker dot 308 can represent a “0””; “The 32-bit string that the marker dots 308 represent can be used to look up input overlay device parameters in the overlay configuration database 612”; “The overlay parameters of the input overlay device 106 may include… the area of the touch screen display 104 to be used by the input overlay device 106”); determine the second region of the surface of the TSD that is associated with the 3-D object based on a second digital signal (para[0021]; para[0027]-para[0029]; para[0033]-para[0037]; see overlay determiner 602 executed by the processor 502 to determine “if the input overlay device 106 is present and determine the parameters of the input overlay device 106 in response to the determination that the input overlay device 106 being present”, the overlay device 106 also as the claimed 3-D geometric object, and the second region corresponding to another of the digital signals of the markers; e.g. "the marker dots 308 may indicate input overlay device parameters by encoding the input overlay device parameters in the bit pattern represented by the marker dots 308”; “For example…, there may be 32 possible marker dots 308, and the presence of a marker dot 308 in a particular position can represent a “1” and the absence of a marker dot 308 can represent a “0””; “The 32-bit string that the marker dots 308 represent can be used to look up input overlay device parameters in the overlay configuration database 612”; “The overlay parameters of the input overlay device 106 may include… the area of the touch screen display 104 to be used by the input overlay device 106”); and enable user interaction sensing functionality of the TSD within the first region of the surface of the TSD that is associated with the overlay (see Figs. 1 and 8; para[0038]; para[0058]-para[0059]; para[0061]; see steps 728, 730 and 738 in Fig. 8; “In block 730, the compute device 102 determines whether the touch is located outside the area reserved for the input overlay device 106”; “If the touch or hover is located inside the input overlay device 106 area, the method proceeds to block 738, in which an input is determined based on the touch”); and enable user interaction sensing functionality of the TSD within the second region of the surface of the TSD that is associated with the 3-D geometric object (see Figs. 1 and 8; para[0038]; para[0058]-para[0059]; para[0061]; see steps 728, 730 and 738 in Fig. 8; “In block 730, the compute device 102 determines whether the touch is located outside the area reserved for the input overlay device 106”, the overlay device 106 also as the claimed 3-D geometric object; “If the touch or hover is located inside the input overlay device 106 area, the method proceeds to block 738, in which an input is determined based on the touch”); and disable user interaction functionality of the TSD outside of the region of the first surface of the TSD that is associated with the 3-D geometric object and the second region of the surface of the TSD that is associated with the 3-D geometric object (see Figs. 1 and 8; para[0038]; para[0058]-para[0060]; see steps 728, 730, 732 and 736 in Fig. 8; “the input overlay device parameters may indicate that input from certain portions of the touch screen display 104 should be ignored”; “For example, a user might rest his hands below the input overlay device 106 and in contact with the touch screen display 104, and the input overlay device parameters may indicate that such contact should be ignored”; “In block 730, the compute device 102 determines whether the touch is located outside the area reserved for the input overlay device 106” (also as the claimed 3-D geometric object based on the broadest reasonable interpretation of the claimed limitations); “If the touch or hover is located outside the input overlay device area, the method 700 advances to block 732”; “If the touch or hover is not located in another reserved area, then method 700 advances to block 736, in which the compute device 102 ignores the touch or hover and moves back to block 724”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Chang’s invention, with the teachings in Kumar’s invention, for the advantage of providing users with the option of a satisfying feeling of pressing a key, haptic feedback, raised features, and the ability to rest their fingers on keys when using touch screen devices, with enhanced accuracy and versatility (para[0002]).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17383588, in view of Kumar et al. (US 2019/0042040), as shown below. This is a provisional nonstatutory double patenting rejection.

Instant Application 17511751
1. A touch sensor device (TSD) comprising:
a plurality of TSD electrodes associated with a surface of the TSD, wherein an overlay that includes one or more marker electrodes also being associated with a region of the surface of the TSD;
a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes, wherein, when enabled, a DSC of the plurality of DSCs is configured to service a TSD electrode and to generate a digital signal that is representative of a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes;
memory that stores operational instructions; and

one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:


determine the region of the surface of the TSD that is associated with the overlay based on the digital signal;
enable user interaction sensing functionality of the TSD within the region of the surface of the TSD that is associated with the overlay; and
disable user interaction sensing functionality of the TSD outside of the region of the surface of the TSD that is associated with the overlay.
2. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay.
Co-Pending Application 17383588

1. A touch sensor device (TSD) comprising: 

a plurality of TSD electrodes associated with a surface of the TSD, wherein an overlay that includes one or more marker electrodes also being associated with a region of the surface of the TSD; 

a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes, wherein, when enabled, a DSC of the plurality of DSCs is configured to service a TSD electrode and to generate a 
digital signal that is representative of a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes; 

memory that stores operational instructions; and

one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the 
one or more processing modules is configured to execute the operational instructions to: 

determine the region of the surface of the TSD that is associated with the overlay based on the digital signal; and













adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay.

3. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.

2. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change the number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.
4. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt 
sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to operate fewer than all of a subset of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.
3. The TSD of claim 1, wherein, when enabled, the one or more processing
 modules is configured to execute the operational instructions to adapt the sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to operate fewer than all of a subset of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.

6. The TSD of claim 1, wherein when enabled, the DSC of the plurality of DSCs is configured to: receive a reference signal and to generate a TSD electrode signal based on a reference signal; and provide the TSD electrode signal to the TSD electrode of the plurality of TSD electrodes to service the TSD electrode and simultaneously to sense a change of the TSD electrode signal based on the change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes.

4. The TSD of claim 1, wherein when enabled, the DSC of the plurality of DSCs is configured to: receive a reference signal and to generate a TSD electrode signal based on a reference signal; and provide the TSD electrode signal to the TSD electrode of the plurality of TSD electrodes to service the TSD electrode and simultaneously to sense a change of the TSD electrode signal based on the change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes.
7. The TSD of claim 6, wherein the DSC of the plurality of DSCs further comprises: a power source circuit operably coupled via a single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and generate the digital signal that is representative of the change of impedance of the TSD electrode.
5. The TSD of claim 4, wherein the DSC of the plurality of DSCs further comprises:
a power source circuit operably coupled via a single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and generate the digital signal that is representative of the change of impedance of the TSD electrode.

8. The TSD of claim 7 further comprising:  the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode; and the power source change detection circuit including: 
a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal.
6. The TSD of claim 5 further comprising:
the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode; and the power source change detection circuit including:
a power source reference circuit configured to provide at least one of a
voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the 
current reference to produce the analog signal.

9. The TSD of claim 6, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to generate the reference signal and to provide the reference signal to the DSC.

7. The TSD of claim 4, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to generate the reference signal and to provide the reference signal to the DSC.

10. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt 
sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to increase a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.

8. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt the sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to increase the number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.

11. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to process the digital signal generated by the DSC of the plurality of DSCs to determine one or more characteristics of the overlay that is associated with the region of the surface of the TSD.

9. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to process the digital signal generated by the DSC of the plurality of DSCs to determine one or more characteristics of the overlay that is associated with the region of the surface of the TSD.
12. The TSD of claim 11, wherein the one or more characteristics of the overlay includes one or more of:
an outline of the overlay;
locations of keys of the overlay;
a location of the overlay on the surface of the TSD;
location of the one or more marker electrodes within the at least a portion of the surface of the TSD;
a pattern of the one or more marker electrodes;
a function of the overlay;
a type of the overlay; or
an orientation of the overlay.

10. The TSD of claim 9, wherein the one or more characteristics of the overlay includes one or more of: 
an outline of the overlay;
locations of keys of the overlay;
a location of the overlay on the surface of the TSD;
location of the one or more marker electrodes within the at least a portion of the surface of the TSD;
a pattern of the one or more marker electrodes;
a function of the overlay;
a type of the overlay; or
an orientation of the overlay.
13. The TSD of claim 1, wherein the TSD is a portable device that includes an internal power source.

11. The TSD of claim 1, wherein the TSD is a portable device that includes an internal power source.

14. The TSD of claim 1, wherein the plurality of TSD electrodes includes a first subset of the plurality of TSD electrodes aligned in a first direction and a second subset of 
the plurality of TSD electrodes that are separated from the first subset of the plurality of TSD electrodes by a dielectric material and are aligned in a second direction.

12. The TSD of claim 1, wherein the plurality of TSD electrodes includes a first subset of the plurality of TSD electrodes aligned in a first direction and a second subset of 
the plurality of TSD electrodes that are separated from the first subset of the plurality of TSD electrodes by a dielectric material and are aligned in a second direction.

15. The TSD of claim 1, wherein:
the TSD includes multiple sections;
the TSD has a first shape when the multiple sections are implemented within a first configuration; and
the TSD has a second shape when the multiple sections are implemented within a second configuration.

13. The TSD of claim 1, wherein:
the TSD includes multiple sections;
the TSD has a first shape when the multiple sections are implemented within a first configuration; and
the TSD has a second shape when the multiple sections are implemented within a second configuration.

16. The TSD of claim 1, wherein the surface of the TSD includes at least one of anon-flat surface or curved surface.

14. The TSD of claim 1, wherein the surface of the TSD includes at least one of anon-flat surface or curved surface.



As shown above, claim 1 of copending Application No. 17,383588, does not show the one or more processing modules configured to execute the operational instructions to enable user interaction sensing functionality of the TSD within the region of the surface of the TSD that is associated with the overlay; and disable user interaction sensing functionality of the TSD outside of the region of the surface of the TSD that is associated with the overlay. 
However, Kumar et al. (US 2019/0042040) discloses one or more processing modules configured to execute the operational instructions to enable user interaction sensing functionality of the TSD within the region of the surface of the TSD that is associated with the overlay (see Figs. 1 and 8; para[0038]; para[0058]-para[0059]; para[0061]; see steps 728, 730 and 738 in Fig. 8; “In block 730, the compute device 102 determines whether the touch is located outside the area reserved for the input overlay device 106”; “If the touch or hover is located inside the input overlay device 106 area, the method proceeds to block 738, in which an input is determined based on the touch”); and disable user interaction sensing functionality of the TSD outside of the region of the surface of the TSD that is associated with the overlay (see Figs. 1 and 8; para[0038]; para[0058]-para[0060]; see steps 728, 730, 732 and 736 in Fig. 8; “the input overlay device parameters may indicate that input from certain portions of the touch screen display 104 should be ignored”; “For example, a user might rest his hands below the input overlay device 106 and in contact with the touch screen display 104, and the input overlay device parameters may indicate that such contact should be ignored”; “In block 730, the compute device 102 determines whether the touch is located outside the area reserved for the input overlay device 106”; “If the touch or hover is located outside the input overlay device area, the method 700 advances to block 732”; “If the touch or hover is not located in another reserved area, then method 700 advances to block 736, in which the compute device 102 ignores the touch or hover and moves back to block 724”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify claim 1 of copending Application No. 17383588 with the teachings in Kumar’s invention, to have the one or more processing modules configured to execute the operational instructions to enable user interaction sensing functionality of the TSD within the region of the surface of the TSD that is associated with the overlay; and disable user interaction sensing functionality of the TSD outside of the region of the surface of the TSD that is associated with the overlay, for the advantage of providing users with the option of a satisfying feeling of pressing a key, haptic feedback, raised features, and the ability to rest their fingers on keys when using touch screen devices, with enhanced accuracy and versatility (para[0002]).

Claims 1-4 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,079,888, in view of Kumar et al. (US 2019/0042040), as shown below.

Instant Application 17511751
1. A touch sensor device (TSD) comprising:
a plurality of TSD electrodes associated with a surface of the TSD, wherein an overlay that includes one or more marker electrodes also being associated with a region of the surface of the TSD;
a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes, 


wherein, when enabled, a DSC of the plurality of DSCs is configured to service a TSD electrode and 





to generate a digital signal that is representative of a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes;
memory that stores operational instructions; and

one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:







determine the region of the surface of the TSD that is associated with the overlay based on the digital signal;
enable user interaction sensing functionality of the TSD within the region of the surface of the TSD that is associated with the overlay; and
disable user interaction sensing functionality of the TSD outside of the region of the surface of the TSD that is associated with the overlay.
2. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay.

3. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt
sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.

6. The TSD of claim 1, wherein when enabled, the DSC of the plurality of DSCs is configured to: receive a reference signal and to generate a TSD electrode signal based on a reference signal; and provide the TSD electrode signal to the TSD electrode of the plurality of TSD electrodes to service the TSD electrode and simultaneously to sense a change of the TSD electrode signal based on the change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes.

9. The TSD of claim 6, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to generate the reference signal and to provide the reference signal to the DSC.

US Patent 11,079,888
1. A touch sensor device (TSD) comprising:
a plurality of TSD electrodes associated with a surface of the TSD, wherein an overlay that includes one or more marker electrodes also being associated with a region of the surface of the TSD;

a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes, wherein a DSC of the plurality of DSCs is operably coupled to receive a reference signal and to generate a TSD electrode signal based on the reference signal, 

wherein, when enabled, the DSC operably coupled and configured to: provide the TSD electrode signal to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the TSD electrode signal based on a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes based on the overlay being associated with the at least a portion of the surface of the TSD; and

generate a digital signal that is representative of the change of impedance of the TSD electrode;



memory that stores operational instructions; and

one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:

generate the reference signal;

process the digital signal generated by the DSC of the plurality of DSCs and a plurality of other digital signals generated by other DSCs of the plurality of DSCs to determine the region of the surface of the TSD that is associated with the overlay; and















adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number operational electrodes
of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay. 












in accordance with detecting user interaction with the overlay.

4. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt 
sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to operate fewer than all of a subset of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.
2.  The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt the sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to operate fewer than all of a subset of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.


7. The TSD of claim 6, wherein the DSC of the plurality of DSCs further comprises: a power source circuit operably coupled via a single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and generate the digital signal that is representative of the change of impedance of the TSD electrode.
10. The TSD of claim 1, wherein the DSC of the plurality of DSCs further comprises:
a power source circuit operably coupled via a single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and
a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and generate the digital signal that is representative of the change of impedance of the TSD electrode.

8. The TSD of claim 7 further 
comprising:  the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode; and the power source change detection circuit including: 
a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal.
11. The TSD of claim 10 further comprising: the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode; and the power source change detection circuit including:
a power source reference circuit configured to provide at least one of  a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal.

10. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt
sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to increase a number of operational electrodes of 
the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.

3. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt the sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to increase the number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.
11. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to process the digital signal generated by the DSC of the plurality of DSCs to determine one or more characteristics of the overlay that is associated with the region of the surface of the TSD.

4. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to process the digital signal generated by the DSC of the plurality of DSCs to determine one or more characteristics of the overlay that is associated with the region of the surface of the TSD.
12. The TSD of claim 11, wherein the one or more characteristics of the overlay includes one or more of:
an outline of the overlay;
locations of keys of the overlay;
a location of the overlay on the surface of the TSD;
location of the one or more marker electrodes within the at least a portion of the surface of the TSD;
a pattern of the one or more marker electrodes;
a function of the overlay;
a type of the overlay; or
an orientation of the overlay.

5. The TSD of claim 4, wherein the one or more characteristics of the overlay includes one or more of:
an outline of the overlay;
locations of keys of the overlay;
a location of the overlay on the surface of the TSD;
location of the one or more marker electrodes within the at least a portion of the surface of the TSD;
a pattern of the one or more marker electrodes; 
a function of the overlay; 
a type of the overlay; or 
an orientation of the overlay.

13. The TSD of claim 1, wherein the TSD is a portable device that includes an internal power source.

6.  The TSD of claim 1, wherein the TSD
is a portable device that includes an internal power source.
14. The TSD of claim 1, wherein the plurality of TSD electrodes includes a first subset of the plurality of TSD electrodes aligned in a first direction and a second subset of the plurality of TSD electrodes that are separated from the first subset of the plurality of TSD electrodes by a dielectric material and are aligned in a second direction.

7.  The TSD of claim 1, wherein the plurality of TSD electrodes includes a first subset of the plurality of TSD electrodes aligned in a first direction and a second subset of the plurality of TSD electrodes that are separated from the first subset of the plurality of TSD electrodes by a dielectric material and are aligned in a second direction.
15. The TSD of claim 1, wherein:
the TSD includes multiple sections;
the TSD has a first shape when the multiple sections are implemented within a first configuration; and
the TSD has a second shape when the multiple sections are implemented within a second configuration.

8. The TSD of claim 1, wherein:
the TSD includes multiple sections;
the TSD has a first shape when the multiple sections are implemented within a first configuration; and
the TSD has a second shape when the multiple sections are implemented within a second configuration.

16. The TSD of claim 1, wherein the surface of the TSD includes at least one of anon-flat surface or curved surface.

9. The TSD of claim 1, wherein the 
surface of the TSD includes at least one of a non-flat surface or curved surface.


	As shown above, claim 1 of US Patent 11,079,888, does not show the one or more processing modules configured to execute the operational instructions to enable user interaction sensing functionality of the TSD within the region of the surface of the TSD that is associated with the overlay; and disable user interaction sensing functionality of the TSD outside of the region of the surface of the TSD that is associated with the overlay. 
However, Kumar et al. (US 2019/0042040) discloses one or more processing modules configured to execute the operational instructions to enable user interaction sensing functionality of the TSD within the region of the surface of the TSD that is associated with the overlay (see Figs. 1 and 8; para[0038]; para[0058]-para[0059]; para[0061]; see steps 728, 730 and 738 in Fig. 8; “In block 730, the compute device 102 determines whether the touch is located outside the area reserved for the input overlay device 106”; “If the touch or hover is located inside the input overlay device 106 area, the method proceeds to block 738, in which an input is determined based on the touch”); and disable user interaction sensing functionality of the TSD outside of the region of the surface of the TSD that is associated with the overlay (see Figs. 1 and 8; para[0038]; para[0058]-para[0060]; see steps 728, 730, 732 and 736 in Fig. 8; “the input overlay device parameters may indicate that input from certain portions of the touch screen display 104 should be ignored”; “For example, a user might rest his hands below the input overlay device 106 and in contact with the touch screen display 104, and the input overlay device parameters may indicate that such contact should be ignored”; “In block 730, the compute device 102 determines whether the touch is located outside the area reserved for the input overlay device 106”; “If the touch or hover is located outside the input overlay device area, the method 700 advances to block 732”; “If the touch or hover is not located in another reserved area, then method 700 advances to block 736, in which the compute device 102 ignores the touch or hover and moves back to block 724”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify claim 1 of US Patent 11,079,888 with the teachings in Kumar’s invention, to have the one or more processing modules configured to execute the operational instructions to enable user interaction sensing functionality of the TSD within the region of the surface of the TSD that is associated with the overlay; and disable user interaction sensing functionality of the TSD outside of the region of the surface of the TSD that is associated with the overlay, for the advantage of providing users with the option of a satisfying feeling of pressing a key, haptic feedback, raised features, and the ability to rest their fingers on keys when using touch screen devices, with enhanced accuracy and versatility (para[0002]).

Allowable Subject Matter

Claims 2-4, 10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming the above Double Patenting rejections.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 2, Chang and Kumar disclose all the claim limitations as applied above (see claim 1). However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “ … when enabled, the one or more processing modules is configured to execute the operational instructions to adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay”, as claimed in claim 2.

Regarding claim 3, Chang and Kumar disclose all the claim limitations as applied above (see claim 1). However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… when enabled, the one or more processing modules is configured to execute the operational instructions to adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay”, as claimed in claim 3.

Regarding claim 4, Chang and Kumar disclose all the claim limitations as applied above (see claim 1). However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… when enabled, the one or more processing 5 modules is configured to execute the operational instructions to adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to operate fewer than all of a subset of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay”, as claimed in claim 4.

Regarding claim 10, Chang and Kumar disclose all the claim limitations as applied above (see claim 1). However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “…when enabled, the one or more processing modules is configured to execute the operational instructions to adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to increase a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay”, as claimed in claim 10.

Regarding claim 18, Chang and Kumar disclose all the claim limitations as applied above (see claim 17). However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “…when enabled, the one or more processing modules is configured to execute the operational instructions to: adapt sensitivity of the TSD within the first region of the surface of the TSD that is associated with the overlay including to change a first number of operational electrodes of the plurality of TSD electrodes that are implemented to service the first region of the surface of the TSD that is associated with the overlay; and adapt sensitivity of the TSD within the second region of the surface of the TSD that is associated with the 3-D geometric object including to change a second number of operational electrodes of the plurality of TSD electrodes that are implemented to service the 10 second region of the surface of the TSD that is associated with the 3-D geometric object”, as claimed in claim 18.

Regarding claim 19, Chang and Kumar disclose all the claim limitations as applied above (see claim 17). However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “…when enabled, the one or more processing modules is configured to: execute the operational instructions to adapt sensitivity of the TSD within the first region of the surface of the TSD that is associated with the overlay including to change a first number of operational electrodes of the plurality of TSD electrodes that are implemented to service the first region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay; and adapt sensitivity of the TSD within the second region of the surface of the TSD that is associated with the 3-D geometric object including to change a second number of operational electrodes of the plurality of TSD electrodes that are implemented to service the second region of the surface of the TSD that is associated with the 3-D geometric object in accordance with detecting user interaction with the 3-D geometric object”, as claimed in claim 19.

Regarding claim 20, Chang and Kumar disclose all the claim limitations as applied above (see claim 17). However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “…when enabled, the one or more processing modules is configured to execute the operational instructions to: adapt sensitivity of the TSD within the first region of the surface of the TSD that is associated with the overlay including to operate fewer than all of a first subset of the plurality of TSD electrodes that are implemented to service the first region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay; and adapt sensitivity of the TSD within the second region of the surface of the TSD that is associated with the 3-D geometric object including to operate fewer than all of a second subset of the plurality of TSD electrodes that are implemented to service the second region of the surface of the TSD that is associated with the 3-D geometric object in accordance with detecting user interaction with the 3-D geometric object” , as claimed in claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623